Citation Nr: 0420153	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-20 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis C, with 
cirrhosis of the liver.  

2.  Entitlement to an initial compensable evaluation for 
residuals of a left foot injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that determination, the RO denied the 
appellant's claim of service connection for hepatitis C with 
cirrhosis of the liver, and granted the claim of service 
connection for residuals of a left foot injury at a 
noncompensable evaluation.  The appellant disagreed with the 
denial of service connection for hepatitis C and the 
evaluation of the residuals of a foot injury.  This appeal 
ensued.  

In February 2004, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge designated by the 
Chairman of the Board to conduct the hearing and render a 
decision in this case pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of the hearing is of record.  

For the reasons discussed below, the claim of service 
connection for hepatitis C must be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.  


FINDING OF FACT

Residuals of a left foot injury are manifested by less than 
moderate impairment and by functional loss due to pain on 
use.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of a 
left foot injury are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5284 (2003).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. § 
20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.  

The appellant's claim was received in December 2001, and 
there is no issue as to provision of a form or instructions 
for applying for the benefit.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2003).  The United 
States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi (Pelegrini II), No. 01-944, 
U.S. Vet. App. (June 24, 2004) (granting motion for 
reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)), held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
after November 9, 2000, the date the VCAA was enacted.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim in December 2001, but 
before the RO initially granted service connection and 
assigned the noncompensable evaluation in July 2002, the RO 
sent the appellant a January 2002 letter notifying him of the 
VCAA, the assistance VA would provide, and his obligations to 
notify VA of pertinent information or evidence.  Upon 
rendering the initial rating decision in this case, the RO 
sent the appellant a July 2002 letter notifying him of the 
action with a copy of the rating decision discussing the 
reasons a noncompensable evaluation was assigned.  Upon his 
disagreement, the RO sent the appellant a November 2002 
statement of the case informing him of the evidence 
considered, the legal criteria applicable, and the analysis 
of the claim, including identification of elements for which 
evidence was deficient.  By letters in 2003 and 2004, the RO 
told the appellant of the dates of a scheduled hearing; a 
transcript of a hearing held in January 2004 is of record.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  As early as January 
2002, the RO notified him of the need for information or 
evidence concerning the claim.  In response, the appellant 
identified sources of treatment, and records from these 
sources are associated with the claims file.  The appellant 
has been informed of the information and evidence not of 
record that is necessary to substantiate the claim, of the 
information and evidence he was expected to provide, of the 
information and evidence that VA would seek to obtain, and of 
the need to provide any information and evidence in his 
possession pertinent to the claim.  See Pelegrini II, No. 01-
944, U.S. Vet. App., at 10.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The evidence of record includes the 
service medical records, VA clinical, treatment, and hospital 
records, private medical records, lay statements, submissions 
from the appellant, and documentation of efforts to obtain 
evidence from health care sources identified by the 
appellant.  In November 2002, the appellant underwent a VA 
examination to assess the severity of his service-connected 
left foot injury.  The appellant has not identified any 
additional VA or private treatment records with regard to the 
claim.  There is no reasonable possibility further assistance 
might substantiate the claim.   See 38 U.S.C.A. § 5103A(2) 
(West 2002); 38 C.F.R. § 3.159(d) (2003).  

On appellate review, there are no areas in which further 
development is needed.  

II.  Analysis

In July 1967, the appellant suffered a chip fracture of the 
left talus.  He was in a cast for approximately three weeks.  
The separation examination in September 1968 revealed a 
normal feet clinical evaluation and no specific reference to 
any residuals of the injury.  The RO, by its July 2002 rating 
decision, established service connection for residuals of a 
left foot injury.  It assigned a noncompensable evaluation, 
and the appellant seeks a higher evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

Private clinical records in December 1999 noted recent 
swelling of the left ankle, and VA clinical records in 
November 2000 indicated ankle edema.  VA bones examination in 
November 2002 indicated the appellant complained of pain on 
ambulation across the instep of the left foot.  The examiner 
noted the appellant walked into the examining room with a 
slight limp giving to the left foot.  Examination revealed 
tenderness to manipulation of the metacarpal-carpal junction 
by a portion of the forefoot.  Tenderness was also there for 
direct palpation of the dorsal aspect of the foot.  There was 
no deformity of the foot, nor was there a decrease in the 
normal arch as compared to that of the right foot.  Extension 
and flexion of the toes, ankle activity of dorsal flexion and 
plantar flexion, and medial and lateral stability were all 
within normal limits.  There was no evidence of unusual 
callus formation secondary to disproportionate weight 
bearing.  The impression was residuals of trauma to the left 
foot.  An x-ray of the left foot showed a tiny ossific 
density just lateral to the cuboid bone, probably in a 
ligament or tendon, which was very unlikely a fracture 
fragment.  The study was otherwise unremarkable.  

The disability is rated pursuant to the criteria of 
Diagnostic Code 5284 for other foot injuries.  A 10 percent 
evaluation is assigned for moderate impairment.  A 20 percent 
evaluation may be assigned for moderately severe impairment 
and a 30 percent evaluation for severe impairment.  With 
actual loss of use of the foot, the disability could be rated 
40 percent disabling.  38 C.F.R. § 4.71a (2002).  

The November 2002 VA examination revealed no deformity of the 
foot, no callus formation, and no decrease in the normal 
arch.  Range of motion, as measured by extension and flexion 
of the toes, ankle activity of dorsal flexion and plantar 
flexion, and medial and lateral stability, were all within 
normal limits.  The examiner reported the appellant's 
complaints of pain on ambulation and tenderness


on palpation; similarly, the earlier private clinical records 
in December 1999 noted no more than recent swelling of the 
left ankle, and VA clinical records in November 2000 
indicated at most ankle edema.  However, the x-ray of the 
left foot in November 2002 was unremarkable except for a tiny 
ossific density just lateral to the cuboid bone, probably in 
a ligament or tendon, which was very unlikely a fracture 
fragment.  These findings reveal no clinical manifestation 
except a tiny ossific density, with complaints of pain and 
tenderness, and without impairment of motion or weight 
bearing on the left foot.  Therefore, the disability is not 
manifested by moderate, moderately severe, or severe 
impairment, and does not warrant a compensable evaluation 
under the criteria of Diagnostic Code 5284.  

VA's Schedule for Rating Disabilities also lists other 
diagnostic criteria that might be alternatively applicable, 
depending on the evidence.  In this case, however, there is 
no indication of flatfoot, bilateral weak foot, claw foot, 
anterior metatarsalgia, unilateral hallux valgus, severe 
unilateral hallux rigidus, hammer toe, or malunion or 
nonunion of the tarsal or metatarsal bones, that would 
warrant consideration of Diagnostic Codes 5276, 5277, 5278, 
5279, 5280, 5281, 5282, or 5283, respectively.  See 38 C.F.R. 
§ 4.71a (2003).  

That does not, however, end the inquiry.  An additional 
consideration is whether there is functional loss and 
objective evidence of pain on use resulting from the 
disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  Where 
symptomatology demonstrates such considerations, a higher 
schedular evaluation may be warranted.  Furthermore, it is 
also the intention of the rating schedule to recognize 
actually painful joints, due to healed injury, as entitled to 
at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  

The minimum compensable rating for any foot disorder is 10 
percent.  The Board concludes, resolving any reasonable doubt 
in the veteran's favor, that the criteria for a 10 percent 
disability rating are met in accordance the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  The veteran has 
consistently complained of pain in the affected foot.  
Although the rating schedule does not require a separate 
rating for pain, the veteran's pain must be considered in 
evaluating his service-connected disorder.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  The veteran's complaints are 
plausible in light of the nature of the in-service injury.  
The VA examination indicated the appellant walked into the 
examining room with a limp favoring the left side.  This 
finding indicates objective evidence of a functional 
impairment affecting the left foot.  It is therefore 
reasonable to assign him a 10 percent disability rating under 
38 C.F.R. §§ 4.40 and 4.45 based on functional loss and under 
38 C.F.R. § 4.59 on the basis on a healed, but painful, 
joint.

It is the determination of the Board that the evidence 
supports a 10 percent evaluation for residuals of a left foot 
injury based on functional loss.  The medical evidence does 
not, however, support the contention that the veteran has 
symptomatology warranting a disability rating in excess of 10 
percent.  A disability rating greater than 10 percent can be 
granted for a foot disorder only where there is evidence of 
moderately severe impairment.  As previously noted, there is 
no such evidence in this case.  The veteran's primary 
complaint is pain, especially with use of his left foot, and 
that symptom is now being compensated for in accordance with 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  There are no other 
symptoms or objective findings that would warrant a higher 
rating.


ORDER

An initial 10 percent evaluation for residuals of a left foot 
injury is granted, subject to the applicable regulations 
governing the payment of monetary benefits.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The record includes medical evidence of a hepatitis C with 
cirrhosis of the liver.  The appellant alleges a private 
physician, named in the record, has told him the hepatitis C 
and resulting cirrhosis is etiologically connected to a 
tattoo he received during his period of active service.  
Records available from this physician do not reflect this 
opinion, nor is there a VA examination addressing the nature 
and etiology of the hepatitis C.  In this case, a medical 
opinion is necessary to substantiate the claim and is 
required by the VCAA.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should arrange for a VA 
examination to determine the nature and 
etiology of the appellant's hepatitis C.  
Send the claims folder to the physician 
for review; any report written by a 
physician should specifically state that 
such a review was conducted.  After 
reviewing the available medical records 
and examining the appellant, ask the 
examiner to opine - based on review of 
the evidence of record, examination of 
the appellant, and her or his 
professional expertise - on the nature of 
the current hepatitis C with cirrhosis, 
the date of its onset, and whether the 
onset of hepatitis C was more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) related to (1) the 
appellant's service, and specifically to 
his receipt of a tattoo, or (2) some 
other etiologic cause.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



